358 F.2d 728
George Anthony CORNELIO, Appellant,v.METROPOLITAN DISTRICT COUNCIL OF PHILADELPHIA AND VICINITYOF UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFL-CIO by Robert H. Gray,Secretary-Treasurer and Robert H.Gray, Personally, and Local Union No. 1856 oftheUnitedBrotherhood of Carpenters and Joiners of America, byClayton Doyle, Presidentand United Brotherhood of Carpentersand Joiners of America, by MauriceHutcheson, Jr., Presidentand Benjamin T. Gray and George Gushue, Appellees.
No. 15596.
United States Court of Appeals Third Circuit.
Argued March 7, 1966.Decided April 6, 1966, Reharing Denied May 2, 1966.

Edward L. Minnich, Jr., Philadelphia, Pa., for appellant.
M. H. Goldstein, Philadelphia, Pa., for appellees.
Before SMITH and FREEDMAN, Circuit Judges, and MILLER, District Judge.
PER CURIAM.


1
This is a civil action in which the plaintiff attempted to invoke the jurisdiction of the court below under 102 of the landrum-Griffin Act, 29 U.S.C.A. 412.  The present appeal is from the dismissal of the complaint for failure to state a claim upon which relief could be granted.  This dismissal was proper.  The only rights and privileges redressable under the said section are those specified in 101 of the Act, 29 U.S.C.A. 411.  See Hughes v. Local No. 11 of International Ass'n of Bridge, etc., 287 F.2d 810 (3rd Cir. 1961).  The obvious deficiency in the complaint is its failure to allege the infringement of any such right or privilege.


2
The judgment of the court below will be affirmed.